Dear Mayor Fontenot:
This office is in receipt of your request for an Attorney General's opinion regarding an ordinance recently adopted by the City of New Iberia that levies a 4% excise (franchise) tax on public utility businesses operated within the corporate limits of the city.  Specifically, you request that this office review the opinion rendered to the City of New Iberia by Mr. John Jeffrey Simon, pertaining to the enforceability of the ordinance levying the tax.  A copy of that opinion, as contained in Mr. Simon's letter dated March 2, 2004, is attached hereto for reference.
Please be advised that we have examined Mr. Simon's opinion, as well as the legal citations contained therein.  We defer to Mr. Simon, as City Attorney to the City of New Iberia, with respect to his interpretation of the City of New Iberia's Charter.  With respect to the issues of state law contained in Mr. Simon's letter, we find Mr. Simon's opinion to be well-reasoned.  As such, this office adopts the legal analysis pertinent to the state law issues as set forth in Mr. Simon's letter.
Accordingly, it is the opinion of this office that in the case of a utility business that serves an area recently incorporated into the City of New Iberia by annexation, where the utility operated within that area prior to annexation under a franchise agreement granted by the Parish of Iberia, the franchise tax would be applicable to revenues from customers first served after the annexation, but not applicable to customers served prior to the annexation.  In a situation in which the utility served a recently annexed but previously unincorporated area of Iberia Parish, without a parish franchise agreement, it is the opinion of this office that the City of New Iberia can impose a franchise tax, even as to those city customers served by the utility prior to the annexation.
We trust the foregoing to be of assistance.  Please do not hesitate to contact this office if you require our opinion with respect to other areas of the law.
Yours very truly,
CHARLES C. FOTI, JR.
Attorney General
BY:  ________________________________
                                   JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam
March 2, 2004
Mayor Ruth Fontenot City Hall, Room 300 457 E. Main Street New Iberia, LZ 70560-3700
Re: Utility excise tax ordinance